UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4005



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RAYMOND   LAMONT   WATLINGTON,   a/k/a     Lamont
Watlington,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-141)


Submitted:   June 17, 2005                    Decided:   July 18, 2005


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Harry L.
Hobgood, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Raymond Lamont Watlington pled guilty to attempted bank

robbery, in violation of 18 U.S.C. § 2113(a) (2000).         Watlington

was sentenced to 55 months’ imprisonment, followed by five years’

supervised release.    Watlington appeals his sentence, arguing the

district court erred in applying the federal sentencing guidelines

as mandatory in violation of United States v. Booker, 125 S. Ct.

738 (2005).

            In Booker, the Supreme Court held that the mandatory

manner in which the federal sentencing guidelines required courts

to impose sentencing enhancements based on facts found by the court

by a preponderance of the evidence violated the Sixth Amendment.

125 S. Ct. at 746, 750.       The Court remedied the constitutional

violation   by   severing   two   statutory   provisions,   18   U.S.C.A.

§§ 3553(b)(1), 3742(e) (West 2000 & Supp. 2005), thereby making the

guidelines advisory.    See United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005).

            Watlington does not challenge any enhancements to his

sentence, so we need not consider whether his sentence violates his

Sixth Amendment rights.     Under Booker, in reviewing sentences that

do not involve a Sixth Amendment violation, this court applies the

plain error and harmless error doctrines in determining whether

resentencing is required.     Booker, 125 S. Ct. at 769; see Fed. R.

Crim. P. 52(a) (appellate court may disregard any error that does


                                  - 2 -
not affect substantial rights).           The harmless error standard

permits an error at sentencing to be disregarded if the reviewing

court is certain that any such error “did not affect the district

court’s selection of the sentence imposed.”         Williams v. United

States, 503 U.S. 193, 203 (1992). Here, because the district court

imposed an alternate discretionary sentence that was identical to

the guideline sentence, the error inherent in the application of

the guidelines as mandatory did not affect the court’s ultimate

determination of the sentence nor Watlington’s substantial rights.

            Accordingly,   we   affirm    Watlington’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -